DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 7-9, 14, 16, and 21 have been amended, and Claim 15 has been cancelled as per the amendment filed on 3/26/2021.

Claims 2, 6-9, 13, 14, 16, and 20-30 are pending and prosecuted.

Allowable Subject Matter

Claims 2, 6-9, 13, 14, 16, and 20-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 2, 9, and 16.



Smith et al., US Patent Publication 2018/0182025 discloses causing a haptic signal to be provided to a user when the user attempts to purchase an item that has been determined to be out of the user’s budget, by not being on sale, or by having cheaper alternatives items that are available. However, Smith doesn’t disclose the features present in independent claims 2, 9, and 16.

Dryer et al., US Patent 8538827 discloses creating alerts for a user that including a budget for purchases made from a specific merchant, and budget for a certain period of time. However, Dryer doesn’t disclose the features present in independent claims 2, 9, and 16.

Levesque et al., US Patent Publication 2019/0121437, discloses providing a haptic effect while the touch input is moving from a  first location to a second location to simulate increasing resistance of a virtual object on a display (Claim 21;). However, Levesque doesn’t disclose the features present in independent claims 2, 9, and 16.

Gu  et al., US Patent Publication 2014/0340316 discloses having a haptic feedback component that increases the surface friction within an area receiving movement of the touch input in order to simulate resistance associated with moving a physical object. However, Gu doesn’t disclose the features present in independent claims 2, 9, and 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699